Citation Nr: 9917035	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-49 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1966 to March 
1969.  He served with the Headquarters and Service Company, 
First Military Police Battalion, Force Logistic Command in 
the Republic of Vietnam from October 1967 to October 1968, 
and received the Navy Achievement Medal with "Combat 'V'" 
and a meritorious mast.

This appeal arises from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, denied service 
connection for peripheral neuropathy.

The Board remanded this case to the RO for additional 
development in March 1997.


REMAND

A preliminary matter in this case is whether the veteran has 
presented a well-grounded claim.  The appellant bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, it is 
apparent that the RO has determined that the veteran has 
presented a well-grounded claim as the case was clearly 
considered on the merits.  The Board concurs in this 
assessment.  The Board notes, however, that before it can 
proceed with consideration of the merits of the veteran's 
claim, additional development by the RO is necessary in light 
of a recent decision of the United States Court of Appeals 
for Veterans Claims (Court) rendered after the last remand.  

The veteran has claimed entitlement to service connection for 
peripheral neuropathy, secondary to exposure to Agent Orange 
during his service in the Republic of Vietnam.  As noted in 
the Board's prior remand, service connection for a disorder 
claimed as due to exposure to Agent Orange may be established 
by the use of presumptions or on a direct basis.  See 
38 U.S.C.A. §§ 1110, 1116 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.307(a)(6), 3.309(e) & Note 2 (1998).  Compare Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (a radiogenic disease 
not listed in the presumptive service connection provisions 
precludes service connection on a presumptive basis, but does 
not preclude service connection on a direct basis).  The list 
of presumptive disabilities includes acute and subacute 
peripheral neuropathy which is defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) & Note 2 (1998).  The 
presumption of service connection applies to acute or 
subacute peripheral neuropathy which becomes manifest to a 
degree of 10 percent or more within a year of last exposure 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a) (6) (ii) (1998).  

Pursuant to the "Agent Orange Act of 1991," the Secretary 
of VA has specifically determined based on studies by the 
National Academy of Sciences (NAS) that the credible evidence 
against an association between chronic peripheral neuropathy 
and exposure to herbicides used in the Republic of Vietnam 
outweighs the credible evidence for such an association, and 
a positive association does not exist.  See Notice, "Disease 
Not Associated With Exposure to Certain Herbicide Agents," 
61 Fed. Reg. 41442, 41446-47 (1996).  

In this regard, the Board notes that the record indicates 
that beginning in late 1991, approximately 22 years after his 
separation from the Marine Corps, the veteran has been 
regularly diagnosed as having peripheral neuropathy of the 
upper and lower extremities.  These diagnoses have been based 
on electromyographic (EMG) nerve conduction studies (NCS) and 
are not in dispute.  Based on a review of the record, and in 
light of the applicable legal criteria, the veteran's 
neuropathy is clearly chronic in nature.  Accordingly, the 
veteran is unable to take advantage of the presumptions of 38 
C.F.R. § 3.309(e) to establish service connection. 

However, the VA has a duty to assist the veteran once his 
claim is found to be well grounded. 38 U.S.C.A. § 
5107(a)(West 1991).  The Board notes that the RO has stated 
and the Board implied in its prior remand that the veteran 
was "presumed to have been exposed to Agent Orange" due 
solely to his presence in the Republic of Vietnam during the 
Vietnam Era.  Subsequent to the issuance of the prior remand, 
the Court issued a precedential decision which clarified that 
this presumption of inservice herbicide exposure applies only 
in cases where a veteran both served in the Republic of 
Vietnam during the designated time period and subsequently 
developed one of the diseases listed in 38 C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164, 168 (1999).  As noted 
above, the record establishes that the veteran has chronic as 
opposed to acute or subacute peripheral neuropathy.  
Therefore, the veteran is unable to take advantage of the 
presumptive provisions of the applicable regulation, and must 
provide evidence that he:  (1) was exposed to Agent Orange in 
service; and (2) that his peripheral neuropathy is related to 
such exposure.

In this regard then, and based on the recent jurisprudence of 
the Court, a veteran who does not have one of the Agent 
Orange presumptive disorders, such as in this case where the 
veteran has chronic peripheral neuropathy, must establish 
exposure to Agent Orange.  As the VA has a duty to assist in 
the development of a well-grounded claim, the Board finds 
that the RO should attempt, through appropriate sources, to 
determine whether it is likely that the veteran was exposed 
to Agent Orange during his Vietnam service.

Further, if the RO establishes that the veteran was likely 
exposed to Agent Orange, the question then becomes whether 
persuasive medical evidence has been submitted to establish a 
link to the veteran's military service.  The Board observes 
that while most of the medical evidence of record contains 
numerous diagnoses of peripheral neuropathy, only a few 
appear to attempt to identify potential causes of this 
condition.  Most of them merely rule out causes of the 
veteran's peripheral neuropathy.  However, in November 1997, 
the veteran submitted a report by Aly M. Mohsen, M.D., a 
specialist in physical and medical rehabilitation and 
electrodiagnosis.  Dr. Mohsen interviewed the veteran as to 
his history, and also reported that he examined "records of 
previous evaluations and assessments at the Veterans 
Administration Hospital at Kansas City," and referred to 
"various other work-ups that eliminated the findings 
associated with diabetes mellitus or hypothyroidism."  Dr. 
Mohsen indicated that "[b]ased on my clinical examination 
and the review of the records including the findings of the 
nerve conduction study, the findings are consistent with: 1. 
Polyperipheral neuropathy involving both hands and feet 
[and,] 2. Superimposed carpal tunnel syndrome to his 
polyperipheral neuropathy."  Citing the clinical laboratory 
work-up indicating no other pathological disease or other 
condition, Dr. Mohsen concluded, "it is apparent that [the 
veteran's] peripheral neuropathy is iatrogenic in nature and 
the probability of being exposed to chemicals would be highly 
consistent on the list as per the causation of his neuropathy 
with his given historical presentation."

In this regard, the Board notes that the veteran's 
representative has asserted that the RO impermissibly 
rejected Dr. Mohsen's opinion by substituting its own medical 
judgment.  The Board notes that in the December 1997 
Supplemental Statement of the Case, the RO noted that Dr. 
Mohsen did not have access to the veteran's entire VA claims 
file at the time of his opinion which presumably was the 
basis for rejecting such opinion.  However, the Board does 
note that Dr. Mohsen was able to review prior EMG and NCS 
reports as well as other VA "evaluations, assessments" and 
work-ups," and the history developed by Dr. Mohsen is 
consistent with the history shown in prior VA examinations.  
Dr. Mohsen's opinion suggests that in the veteran's case, 
peripheral neuropathy is "highly consistent" with Agent 
Orange exposure.  While VA examiners have eliminated other 
causes of this condition, they have not expressed an opinion 
as to whether sufficient data has been provided to 
affirmatively link the veteran's neuropathy with his claimed 
herbicide exposure.  The Board notes, moreover, that the NAS 
studies cited above suggest that, generally, there is 
inadequate or insufficient evidence to establish a 
presumptive link between chronic peripheral neuropathy and 
Agent Orange exposure. 

The Court has held that the Board may not refute expert 
medical conclusions in the record with its own 
unsubstantiated medical conclusions; if the medical evidence 
of record is insufficient, or of doubtful weight or 
credibility, the Board may supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Based on the 
foregoing, and in the event that the RO or the veteran is 
able to establish that the veteran was likely exposed to 
Agent Orange during service, the Board finds that an 
additional medical opinion is necessary to resolve the matter 
on appeal.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
request that he submit any evidence that 
he may have that he was exposed to Agent 
Orange or other herbicide agents during 
his Vietnam service.

2.  The RO should determine through 
appropriate sources the likelihood that 
the veteran was exposed to Agent Orange 
or other herbicide agents during his 
Vietnam service.  The RO should ensure 
that copies of the veteran's relevant 
service personnel/administrative records 
detailing his units of assignment during 
his Vietnam service as well as any other 
relevant information that may assist in a 
search for information are obtained and 
forwarded to the source to aid in the 
search.  All efforts, including 
unsuccessful searches, to obtain such 
information should be documented in the 
record.

3.  If the RO determines that the veteran 
has established that he was likely 
exposed to Agent Orange in service, the 
case should be referred to an appropriate 
medical specialist for a medical opinion.  
The specialist should review all of the 
medical evidence of record contained in 
the claims file and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's polyperipheral 
neuropathy is related to exposure to a 
herbicide agent during the years 1967 -
1968 or to any other incident of the 
veteran's military service.  The examiner 
is also requested to comment on Dr. 
Mohsen's November 1997 medical opinion of 
record.  The claims folder should be 
provided to the examiner for review.  The 
specialist must provide a rationale for 
his opinions.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
peripheral neuropathy to include as due 
to exposure to Agent Orange.  If the 
claim of service connection is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  The Board intimates no opinion as to the 
ultimate disposition warranted on this issue, pending 
completion of the requested development.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



